Title: From Thomas Jefferson to George Jefferson, 18 April 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Apr. 18. 99.

I have to acknolege your several favors of Mar. 18 & 26. and Apr. 1. & 8. the contents of which have been attended to. the corks by mr Richardson are received, & the packages by the little Jim are said to have arrived at Milton last night with some of Dr. Bache’s goods. since my last 4. hhds of my tobo. from this place have gone down. we began to be under great apprehension (and there is certainly great reason for it) that the tobaccoes from this warehouse would a great part of them remain here. I have therefore with great difficulty got a William Johnson to oblige himself to carry the residue of mine at his next trip. to do this I was obliged to engage to give him a backload of from 4. to 6. M weight. this I hope you will be able to make good out of Dr. Bache’s or mr Trist’s goods, letting him understand that it is by my procurement as my own things were come away. and if my nailrod (which I understand by Richardson is come from Carolina to Richmond) should come in time, I should wish him to have a preference for it as an encouragement to oblige me hereafter, on his agreeing to bring it @ ⅓ the faggot the price I pay to others.—be assured there is no reason to fear for the price of tobo. and that the stories on that subject have been fabrications, whether in England or America I know not. but it is just as possible for a stone to fall upwards as for the price of tobo. to have fallen in Europe before their actual reciept of the present crop. I believe the present crop will barely satisfy the market without lowering the price, and that the continuance or fall of price depends altogether on the crop now to be planted, whether that be plentiful or short. Brown & Burton gave J. Harris of this county 10. D. lately. I am with great esteem Dear Sir
Your affectionate friend

Th: Jefferson

